Citation Nr: 1311770	
Decision Date: 04/09/13    Archive Date: 04/19/13	

DOCKET NO.  08-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), anxiety/dementia, and a pain disorder.

2.  Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from September 1980 to September 1984 and from January 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the VARO in Togus, Maine.

The Board has recharacterized the issue pertaining to a psychiatric disorder from that involving an original claim submitted by the Veteran in August 2005 (limited to PTSD, depression/anxiety and dementia) to that shown on the title page, based on the ruling of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) in which it was held that in determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"; 38 C.F.R. § 3.159(c)(3) (2012).  Specifically, the Board has included the Veteran's claimed entitlement to chronic pain syndrome as a psychiatric disorder related to the Veteran's service-connected left shoulder disability.  

The Board notes that a 20 percent rating is in effect for the Veteran's left shoulder disorder.  Service connection is also in effect for a disability involving the fifth toe of the left foot and a 10 percent rating is in effect for that disorder.

In October 2012, the Court issued an Order granting a Joint Motion for Remand (Joint Motion) requested by representatives of both parties vacating the part of the Board's decision in December 2010 denying the Veteran entitlement to TDIU, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.  This matter is REMANDED to the RO for further development as indicated in a REMAND at the end of the decision below.  VA will notify the Veteran should further action be required.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  All VA treatment records added to the Veteran's electronic claims file were added prior to the Board's July 2012 remand and the RO's September 2012 Supplemental Statement of the Case.  

The Board is aware the case has been previously advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). Received within the past month was another request by the Veteran's representative to once again expedite the claim. 


FINDING OF FACT

The Veteran does not have a psychiatric disability that is shown to be related to a disease, injury, or incident of service origin or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, anxiety/dementia, and a pain disorder, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 193 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has held the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all required notice, has had a meaningful opportunity to present evidence that would help him develop his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As discussed below, a portion of the Veteran's service treatment records are unavailable.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The case has been remanded by the Board on two different occasions, once in December 2010 and again in July 2012, for both procedural and substantive purposes.  To the extent possible, the requested development has been accomplished; there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran testified at a hearing before a decision review officer at the RO in October 2008.  A transcript of the hearing is of record.  The Veteran has also been accorded examinations with opinions pertaining to his psychiatric status in 2008 and 2010.  In August 2012 a VA examiner provided a clarifying medical opinion.  The case was referred to a VA psychiatrist in November 2012 for the purpose of having that individual review the entire claims folder and provide an opinion as to the etiology of any current psychiatric disorder.  The Board notes that in a communication dated in April 2012, the Veteran indicated that he had provided all information or evidence that would support his claim and had no further information or evidence to give VA to support his claim.  He asked that his claim be decided as soon as possible.

For the foregoing reasons, the Board concludes that all reasonable efforts have been  made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

Pertinent Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, a psychosis, if present, will be presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year following service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show:  (1) The existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

A claimant may also establish secondary service connection by demonstrating that a current secondary disability was aggravated by or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as shown prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (additional disability resulting from aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)).  If the claimant succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

The Board notes that 38 C.F.R. § 3.310 was admitted on September 7, 2006, (effective October 10, 2006).  The amendment is to provide prospectively; it is not for application in the instant claim since the Veteran filed his claim prior to the amendment of 38 C.F.R. § 3.310.

A specific VA regulation applies to PTSD claims.  In order for service connection to be warranted for PTSD, three elements must be present:  (1) A current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed inservice stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (2012); Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on in-service personal assault, as in this case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence for the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economical social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran has not asserted, nor does the record show, that his stressor is related to fear of hostile military or terrorist activity.  Therefore the recently amended 38 C.F.R. § 3.304(f)(3) is not applicable.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the numerous claims folders.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reason for rejecting evidence favorable to the Veteran).

The pertinent records include a report of medical examination for the purpose of enlistment dated in April 1980.  At that time normal psychiatric status was reported.  

Unfortunately, the service treatment records (STRs) between September 1980 and September 1984, and treatment personnel records from a period of service with the Massachusetts National Guard dated between October 1984 and January 1987 are not available for review.

Of record is a November 1986 prescreening medical form and report of medical history from the second period of service showing that the Veteran acknowledged using marijuana.  STRs dated in 1988 reflect treatment in July, November, and December for substance abuse and alcohol and drug abuse prevention and control program.

Service personnel records reflect that the Veteran received numerous commendations during service such as the Driver Mechanic's Badge for 8000 incident free miles for military vehicle operation between April 1981 and December 1982.  He also received an Army Commendation Medal for Meritorious Service during his first period of service.  His service school academic evaluation report, dated in June 1982, reveals that he achieved course standards, and that he completed a trainer's workshop with the 7th Signal Brigade Noncommissioned Officers Academy.  In August 1983, the Veteran took an oath of extension of enlistment and voluntarily extended a three-year enlistment.

An enlisted evaluation report for the period between September 1983 and November 1983 reflects that the Veteran received nearly perfect scores on his evaluation on professionalism and performance, and was described as a fine soldier who demonstrated excellent potential to develop into a superlative leader.  The rater recommended him for a promotion to squad leader in a transportation company for at least 12 months for troop experience, and thereafter to be selected for attendance at drill sergeant school.  The records also show that in September 1983, the Veteran was promoted from Specialist 4 to Specialist 5.

A November 1986 Statements for Enlistment Certificate of Specified Prior Service Qualifications reflects that the Veteran did not accrue more than 15 days time lost, if any, during his last period of active military service; did not receive one or more, if any, convictions by summary special or general courts martial during his last period of active military service; and was not denied reenlistment at the time of his last separation from his active military service under the qualitative screening process.  The veteran asked that the assignment for his second period of active duty was for Europe for 24 months.

The numerous claims folders reflect the Veteran has been seen on periodic occasions by both VA and private mental health professionals since 1994 for psychiatric treatment and evaluation.  He has been variously diagnosed with:  alcohol dependence; cocaine abuse; polysubstance abuse; dysthymic disorder; substance induced mood disorder; narcissistic personality disorder; mixed personality disorder; probable borderline personality disorder; cluster B personality disorder; adjustment disorder with depressed mood; PTSD related to military sexual trauma and childhood sexual, physical, and verbal abuse; depression; and anxiety, not otherwise specified.  Dementia has not been diagnosed.

The pertinent evidence includes the report of a VA mental disorders examination in December 2008.  The examiner reported the Veteran's psychosocial stressors were his occupational difficulties.  The examiner opined that the Veteran's symptoms and the impact on his functioning were not due to service-connected conditions, and stated these conditions did not have a measurable impact on the Veteran's substance abuse and psychiatric symptoms.  Diagnoses were made of:  alcohol dependence, early full remission; depressive disorder, not otherwise specified; and personality disorder, not otherwise specified by medical records.

The record reflects the Veteran was also afforded a mental health examination by VA in November 2010.  The examiner stated that throughout the record there was no evidence of complaints of pain in relation to reports of depressed mood, although the Veteran reported that he lived with pain on a daily basis and this resulted in alcoholic and drug abuse relapses.  Diagnoses at that time were alcohol and cocaine dependence; mood disorder due to substance intoxication and withdrawal; dysthymia; and PTSD.  The examiner opined that the residuals of the service-connected left clavicular fracture/bursitis/tendinitis and chronic pain syndrome and the residuals of a fracture of the fifth toe of the left foot resulted in an inability to obtain and manage work the Veteran was trained to do.  The examiner noted the inability to work substantially contributed to the Veteran's depression, and concluded that depression is partially the result of the Veteran's pain and physical residuals.

However, the examiner noted that it would be mere speculation to provide an estimate as to the extent of the contribution of the physical residuals to the depression, although the examiner opined that the contribution was less than 50 percent.  The examiner based the opinion on a review of medical records, clinical interview, and what he stated was his professional expertise in the diagnosis and treatment of adult mental illness.  The psychiatrist concluded that the Veteran's depression was largely the result of apparent PTSD from military sexual trauma, "by his report (not independently validated historically)."

The Board acknowledges the aforementioned medical opinion is inadequate for VA rating purposes because it did not contain an opinion as to whether or not the examiner assessed the Veteran as having sustained a personal assault in service as he alleged, regardless of corroborating evidence, as is required by law.

In August 2012, the aforementioned VA psychiatrist provided a clarifying medical opinion, and stated that given the lack of corroborative evidence of the claimed trauma, there would be no way to provide an informed opinion as to the validity of the claim that it occurred.  The psychiatrist noted there were some inconsistencies in the record, particularly regarding the Veteran's statements about the onset of his drinking difficulties.  The examiner observed that it appeared that the Veteran reported the onset of alcohol use in his teens, although it seemed that his substance use did not escalate and become problematic until his twenties.  The psychiatrist noted that, of significance, there was a history of severe addiction through the family, including both siblings, and a mother who died of alcoholic cirrhosis.  Further, there was a reported history of verbal abuse by his mother, and the Veteran reported sexual abuse by his father.  The examiner indicated that this history, by itself, would be likely to have been a significant contributor to later life addiction proclivity, as is frequently seen in persons who develop severe personality disorder, as well as being a source of PTSD and mood disorders.  The examiner noted that while substance use problems often do occur following an assault, there is no way to directly link these problems in this Veteran to the alleged assault claimed as opposed to having resulted from early life trauma and/or genetic predisposition.  The examiner went on to conclude that there is no clinical basis to believe or not believe the Veteran's claim that he sustained personal assaults in service as he alleges, and to put forward a response to this would be pure speculation, as it would be beyond the capability of a clinical review to make such a determination.

The claims file was then referred to a VA psychiatrist who reviewed the claims folder, including all medical records, in November 2012.  The psychiatrist, in response to a question about PTSD opined that "based on the information available, in my opinion it is NOT at least as likely as not that the Veteran has an acquired psychiatric disorder or PTSD that is directly related to service, including the claimed inservice sexual assault."  The psychiatrist gave as his rationale that the Veteran's story about the assault in service was inconsistent.  It was reported that in some versions the Veteran reported being assaulted by two men, but in another version by one man while another man watched.  He further went onto say one examiner stated in history given him that the Veteran was "gang raped."  The Veteran claimed to have been drugged as well and sometimes he ingested "white pills" and at other times he stated that he suspected his drink was drugged without his knowledge.  He variously claimed to have been conscious during the attack and unconscious during the attack.  The psychologist stated that "patients often have some variability in the recollections of trauma, but the amount of inconsistency in this Veteran's story is unusual, in my experience."

The psychiatrist went on to say that the Veteran's claim of persistent bleeding requiring several pairs of underwear to be worn after the attack is not at least as likely as not to have occurred.  He noted that "rectal bleeding after anal penetration is caused by anal tear, by aggravated hemorrhoids, or by colon perforation.  An injury of the magnitude he described would more likely than not require medical intervention.  The account he [the Veteran] gives related to this is not credible, in my opinion."

He also noted "the one piece of history in the Veteran's account that is consistent with his service sexual assault is his claim to have requested a transfer after his December 1981 assault, and was awarded one in 1982.  I was unable to verify if the request for transfer came before or after December, 1981.  However, service personnel records document that he received an award for his performance in 1982 and another for his performance from 1982-1984, which is inconsistent with work performance after an inservice sexual assault."

The examiner went on to say that the Veteran's family history over the years included the occurrence of both sexual and physical abuse by his father.  The examiner noted the history of child sexual abuse is a risk factor for being sexually assaulted as an adult.

The examiner concluded by stating "based on all the information available, in my opinion it is NOT at least as likely that the Veteran had an inservice sexual assault.  His post service decline in performance is not reflective of an inservice sexual assault having occurred.  The Veteran's post service treatment records show a treatment for various psychiatric disorders are not reflective of inservice sexual assault.  The Veteran does not have a psychiatric disorder that began during the service or was related to an incident of service."

With regard to the question of whether the Veteran has a psychiatric disorder, including depression, secondary to his claim of chronic pain, the psychiatrist stated as  follows:

The Veteran's history is at least as likely as not to be one of primary alcohol dependence and abuse.  He has a strong family history of substance abuse.  He began drinking in childhood, which is another risk factor of the development of substance abuse as an adult.  His post service treatment records demonstrate substance abuse without any other psychiatric co-morbidity for a long period of time.  Clinician's knowledge and experience with PTSD and depression was very good in the 1990's and on no admissions during that decade were any signs or symptoms attributed to PTSD or depression noted.  During this same period of time, the patient [the Veteran] complained of significant pain related to his inservice injuries, and worked towards obtaining an increase in service-connected disability for his chronically occurring pain.  

Based on the information available, in my opinion it is NOT at least as likely as not that the Veteran has depression secondary to chronic pain disorder from a service-connected disability.  The Veteran does not have a diagnosis of chronic pain syndrome and depression that began during active service or is related to any incident of service."

The Board finds there is no competent and credible evidence of record showing that any psychiatric disorder had its onset during service or is related to any inservice disease, event, or injury.  As addressed specifically by the VA psychiatrist who recently evaluated the entire claims folder, the Veteran's history is not credible.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.428, 435 (2011), as to the specific issue in this case, the etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the fact in a particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  ("The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, as noted above, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To this end, the Board is charged with the duty to assess the credibility and weight given to the evidence.

As the trier of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial plausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As noted in the review of the claims file by the VA psychiatrist in November 2012, a number of inconsistencies were referred to.  These inconsistencies impugn the Veteran's credibility.  The Board finds the VA psychiatrist's opinion of great probative weight.  That individual reviewed the entire, voluminous claims file in 2012 and gave specific reasons for her opinion that the Veteran did not have a psychiatric disorder that was related to his active service under any theory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion accounts for much of its reasoning).  She specifically referred to significant inconsistencies noted above in the Veteran's recollection of his experiences in service many years ago.  While acknowledging that the Veteran did request a transfer on one occasion in service, she stated the remainder of his personnel records document outstanding performance recognition, something inconsistent with what one would expect of an individual's work performance after an inservice sexual assault.  With regard to the possibility of the Veteran having depression secondary to chronic pain she noted that the Veteran had a history of polysubstance abuse prior to service and the fact the post service treatment records showed the presence of substance abuse without any of the psychiatric comorbidity for many years.

While the Veteran believes that his currently diagnosed psychiatric disability is related to his experiences on active service and/or to his service-connected disabilities, his opinion establishing the etiology of his psychiatric disorder in establishing a medical nexus between his psychiatric disability and his active service and/or service-connected disorders requires medical knowledge.  The Veteran does not assert any such medical knowledge.  As the November 2012 opinion is competent, conclusively stated, and involves a comprehensive review of  the record, the Board assigns that opinion the greatest probative weight regarding etiology.  As a result, the Board finds the persuasive evidence regarding nexus weighs against a relationship between any psychiatric disorder on the one hand and the Veteran's service-connected disabilities and/or his active service on the other hand.  As such, service connection for a chronic acquired psychiatric disability, however classified, under any theory is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, anxiety/dementia, and a pain disorder, is denied.


REMAND

The record as it stands is inadequate to address the concerns of the Joint Motion in terms of whether the Veteran is unemployable solely on account of his service-connected left shoulder disability and residuals of a fracture of the fifth toe of the left foot.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required to fulfill the statutory duty to assist the Veteran in fully developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As noted above, service connection is currently in effect for a left shoulder disability rated at 20 percent disabling, and for residuals of a fracture of the fifth toe of the left foot, rated as 10 percent disabling.

These ratings are insufficient to satisfy the threshold minimum rating requirements for consideration under TDIU under 38 C.F.R. § 4.16(a).  Even in this circumstance, however, there remains for consideration possible entitlement to a TDIU on an extraschedular basis under the alternative provisions of Section 4.16(b), provided it is shown the Veteran is indeed incapable of obtaining and maintaining substantially gainful employment because of his service-connected disabilities.  The Board, however, is precluded by law from granting a TDIU on this special alternative basis, in the first instance, needing instead to refer the matter to the Under Secretary of Benefits or the Director of Compensation and Pension Service for initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Received in February 2013 was a statement from the Veteran's accredited representative attached to a vocational report dated in January 2013 in which the vocational consultant expressed the opinion that she reviewed the entire claims file and considered all the Veteran's conditions and disabilities, both service connected and nonservice connected, and "it is my opinion within a reasonable degree of vocational certainty that [the Veteran] left clavicle and left fifth toe conditions in combination have resulted in his inability to secure or follow a substantially gainful occupation since May 2006."

The Joint Motion indicated that the Board in its December 2010 decision did not provide an adequate statement or reasons or bases finding that the Veteran was not entitled to a TDIU.  The Board was to provide an adequate statement on the reasons or bases explaining its decision.

The Board notes that for a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor that takes his case outside the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether an individual can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has reviewed the recent communication from the vocational counselor as to the impact of the service-connected disabilities on the Veteran's ability to obtain or maintain gainful employment.  However, the VA itself has not examined the Veteran for the purpose of determining whether the service-connected disabilities in and of themselves are sufficiently severe to preclude all forms of gainful employment.  The Board believes such an examination would be helpful.

In view of the foregoing, the Board believes that further development with regard to this question is in order and this portion of the case is REMANDED for the following actions:

1.  The Veteran should be accorded an examination by a physician with appropriate expertise for the purpose of conducting a thorough evaluation, including all indicated testing, and then opining as to the impact of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment.  The examiner should identify all associated symptoms, including, pain, painful motion, motion restriction, and state whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically.  The examiner should describe the impact of the service-connected disabilities on the Veteran's daily activities and employability and specifically state whether the Veteran is unable to seek and/or follow substantially gainful employment secondary to his service-connected disabilities alone. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If such an opinion cannot be provided without resort to speculation, the examiner should discuss why such is the case and state whether there was additional evidence or aid in providing such opinion.

2.  Thereafter, VA should readjudicate the claim for TDIU.  If the claim is not granted, the Veteran and his representative should be given a Supplemental Statement of the Case and be afforded a reasonable time in which to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted by the action taken herein.

The Veteran is to be advised that failure to cooperate with any scheduled VA examination without good cause shown may result in an adverse determination.  38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	D. MARTZ AMES
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


